Citation Nr: 0613940	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral wrist disorder.  

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral hand and finger disorder.  

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral ankle disorder.  

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral knee disorder.  

5.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral elbow disorder.  

6.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral hip disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 30, 1956, to 
October 1, 1962, and from October 31, 1962, to October 31, 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

There have been significant changes in the law and 
regulations applicable to the veteran's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant. 38 U.S.C.A. 
§§ 5102 and 5103.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See Charles (John) v. Principi, 16 
Vet. App. 370 (2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, as to the issues before the Board, it does not 
appear that VA has specifically provided the veteran with 
notice of the allocation of burdens of obtaining evidence, 
and otherwise complied with the VCAA's duty to inform 
provisions.  While the veteran was sent a letter in July 2003 
which discussed VCAA laws and regulations, the letter 
pertained to issues that are not before the Board at this 
time.  Moreover, while she was issued a statement of the case 
(SOC) in March 2004 which included VCAA laws and regulations, 
this document does not represent adequate notification to the 
veteran.  The Board will address this issue on remand.

In reviewing the file, the Board concludes that additional 
notice to the veteran would be beneficial.  In this regard, 
the Board notes that the VA did not provide a letter to the 
claimant discussing which portion of any necessary 
information or evidence is to be provided by the claimant and 
which portion, if any, the VA will attempt to obtain on 
behalf of the claimant.  A regulatory provision that 
permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals). 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, this case is being 
remanded, and the RO must take this opportunity to inform the 
veteran that a full year is allowed to respond to a VCAA 
notice.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The AMC must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AMC 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
veteran should include a statement as to 
the information and evidence necessary to 
substantiate the claims and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  The AMC must 
also review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and any other applicable legal precedent.

2.  The AMC should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the veteran's 
response to the additional notice.  The 
AMC must inform the veteran as to any 
evidence which cannot be obtained.

3. The AMC should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





